Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 1 of 8




                 Exhibit C
           Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 2 of 8




           GReLUTIONS



         MASTER SERVICESAOREEMENTBOWEEN GRC SOLUTIONS, LLC & APPLE BANK
         FOR SAVINGS




4 41-3791-2160v.2 0110703.000002
         Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 3 of 8




                                GReLuTioNs
          March 27, 2018

          Mr. Andrew Jones
          Assistant Vice President
          Vendor Management
          Apple Bank for Savings
          122 East 42nd Street
          New York, NY 10168

          Dear Mr. Jones,
          We are pleased to have this opportunity to enter into a Master Services Agreement between GRC
          Solutions, LLC and Apple Bank for Savings. This MasterServices Agreement ("the MSA") dated March
          27, 2018, is by and between GRC Solutions, LIC, ("GRC" or the "Firm") a New Jersey Company
          located at 33 Wood Ave. Suite 600, Iselin, NJ 08830 and Apple Bank for Savings, a New York
          banking corporation, its affiliates and subsidiaries, as applicable (collectively, the "Bank" or "Apple
          Bank"), with an office located at 122 East 42nd Street, New York, NY 10168.
          WHEREAS, GRC's business is in providing technology consulting services to financial institutions in
          support of their business strategy, cybersecurity, and/or financial crimes prevention; and
          WHEREAS, Apple Bank desires to supplement previous Statements of Work ("SOWs") in which GRC
          was engaged to perform certain services and to establish this MSA in connection therewith and for
          other services under subsequent SOWs, if applicable;
          THEREFORE, the parties hereto agree as follows:
                Agreement and Terms This MSA is effective upon final execution and will apply to the
                delivery of consultation services as outlined in the SOWs that may be proposed and approved
                by each of the parties. In the event that an SOW is expanded, revised, or modified, the
                parties shall prepare and sign an amended or new SOW. Absent the execution of a SOW, this
                MSA does not, in and of itself, represent any commitment by the parties. By executing this
                MSA, the Firm and the Bank agree to be bound by the following terms and conditions. The term
                of this MSA will commence on the Effective Date set forth above and will continue until
                terminated by either party as set forth below.
            1. Expenses In addition to the basic fees, which will be stipulated within a particular SOW, the
               Firm may assess a reasonable allocated technology and administrative overhead factor on
               all SOWs, with the maximum percentage capped at 8% on the total gross professional fees.
               All out-of-pocket expenses for costs relating to travel are also billed separately.

             2. Privacy and Confidentiality Pursuant to the Gramm-leach-Bliley Act (GLBA), 15 U.S.C. 6801
                 and 6805(b) and all regulations promulgated thereunder, and the Interagency Guidelines
                 Establishing Standards for Safeguarding Customer Information, 12 CFR Part 364, Appendix B,
                 all data and information relating to Bank's customers provided to GRC including any
                 nonpublic personal information ("client customer information") shall be treated
                 confidentially and safeguarded by GRC. GRC shall not disclose or use any such client
1-3791-2160v.2 01i8qar-D360 ormation except as necessary to carry out the services for which GRC has
            Confidential Information —Information Security and Privacy Controls Required
            Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 4 of 8




                  been engaged under an SOW or as required by applicable law.
                  GRC shall safeguard (A) any client customer information, and (8) all other confidential,
                  proprietary or nonpublic information of the Bank regarding its business, operations, plans or
                  strategies (collectively, "Confidential Information" or "CI") through appropriate measures
                  designed to ensure the security and confidentiality of the CI; protect access, availability
                  and integrity of the same; protect against any anticipated threats or hazards to the security
                  or integrity of the CI; and protect against unauthorized access or use of the CI that could
                  result in substantial harm or inconvenience to a customer or to the Bank.
                  GRC, its officers, employees, representatives, agents and/or subcontractors (herein, "GRC
                  Agents") are held to the highest standards of maintaining the confidentiality of all CI provided
                  by our clients, including client customer information. GRC Agents shall not discuss information
                  provided by our clients with any outside party, and shall discuss such information with other
                  GRC Agents only on a bona fide, business-related, need-to-know basis. In addition, GRC Agents
                  shall make every reasonable effort to ensure that all CI, client materials and records are kept
                  under proper physical safeguards and access controls, and that such materials will not be
                  accessible by unauthorized persons. In addition, all GRC Agents shall be subjected to a
                  thorough background check prior to, or as soon as practicable after, commencing SOW
                  services, in accordance with applicable statutes, rules and regulations.
                   GRC shall engage only Agents who are professionally competent to perform the particular
                   services described in the SOW. GRC Agents shall perform the work in compliance with MSA
                   and SOW terms and conditions during their performance of SOW services (including, without
                   limitation, by adhering to the applicable professional standards, ethical obligations,
                   contractual duties to protect Cl; and Information Security requirements as set forth and
                   incorporated herein). Apple Bank has no responsibility for the supervision and/or monitoring
                   of GRC Agents to ensure their compliance with MSA and SOW terms and conditions.
               3, Information Security Supplementing the provisions of section 2 above, GRC hereby
                  incorporates by reference the related Addendum to Third-Party Service Provider Agreement
                  executed contemporaneously herewith, with regard to NYS Department of Financial Services'
                  ("DFS") Cybersecurity Requirements for Financial Services Companies, set forth at 23 NYCRR
                  Part SOD and shall ensure GRC Agents' performance in accordance with Its terms.
               4. Non-Solicitation To avoid the potential for (or the appearance of) any actual or potential
                  conflict of interest (including, without limitation, lack of GRC Agent independence) the Bank
                  shall not knowingly solicit for employment or other engagement, nor thereafter employ or
                  engage, any GRC Agent who is then performing SOW services for the Bank or has performed
                  such SOW services within the one calendar year period prior to such solicitation or
                  hire/engagement. An intentional breach of this provision shall be deemed a material breach
                  of this MSA by the Bank, and the Bank shall pay GRC Solutions liquidated damages up to a
                  maximum of 125% of the Agent's annualized GRC compensation (based on amounts actually
                  paid by GRC to said Agent during that calendar year).
               5. Termination of SOW With or Without Cause
                          (a) Without Cause. Except to the extent an SOW provides otherwise either Party may
                              terminate an individual SOW for which services have not yet commenced, without
                              "Cause" upon 45 days' written notice. An SOW for which substantial services have
                              commenced may not be terminated without cause.
                         (b) With Cause. Except to the extent an SOW expressly limits or differently defines the
                             concept of termination for cause, either Party may terminate any SOW with "Cause,"
                             For purposes of this provision, "Cause" means a material breach of such SOW,
                             including, without limitation, failure by the Bank to pay amounts due and not subject
                             to a dispute claimed in good faith, or either Party's material breach of a statement,
4841-3791-2160v,2 0110703.000002
                Confidential Information — Information Security and Privacy Controls Required
            Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 5 of 8




                             representation, covenant, or performance obligation (Including, without limitation,
                             by GRC Agents), which breach is not substantially cured or remedied within thirty (30)
                             days after written notice to the breaching party identifying the alleged breach (and
                             the time to cure or remedy has not otherwise been extended in writing). Termination
                             of the MSA for "Cause" Is permissible only to the extent that a related individual SOW
                             has been terminated.
                       (c) Nothing in this Paragraph 5 shall be construed to terminate any paragraph or
                           provision in this MSA, or any rights, obligations or liabilities in such paragraph or
                           provision, which is expressly stated to survive this agreement.
               6. Indemnity.
                   Subject to section 8 below, GRC shall be liable and shall indemnify the Bank for any loss or
                   damages that may arise from GRC's ordinary negligence or material breach of any SOW (or the
                   MSA as it may relate to such SOW) that remains uncured for 30 calendar days after written
                   notice. Except for claims based upon gross negligence, willful misconduct or violations of law or
                   regulations caused by GRC or GRC Agents (see section 8, below), the Bank's recovery upon
                   any claim for contract breach or ordinary negligence on GRC's part cannot exceed the
                   total fees relating to the engagements under the SOWs specified herein and subsequently
                   entered. GRC will act In good faith in processing any such claim. GRC shall not be liable for
                   consequential, special, or incidental losses or damages.
               7. Insurance.
                   The Firm shall maintain the following minimum insurance coverages relative to its
                   performance under this MSA and any SOW.

                   INSURANCE REQUIREMENTS

                   General Liability:                               $1,000,000 - Each Occurrence
                                                                    $ 2,000,000 - General Aggregate
                                                                    $1,000,000 - Completed Operations Aggregate
                                                                    $1,000,000 - Personal & Advertising Injury
                                                                        $50,000 - Fire Damage (any one fire)
                                                                         $5,000 - Medical (any one person)

                   Errors & Omissions Insurance - Professional Liability:            $5,000,000 — General Aggregate

                   Automobile Liability:                            $1,000,000 - Combined Single Limit

                   Umbrella/Excess Liability:                       $5,000,000 - Each Occurrence

                   W orkers Compensation & Employers Liability:                       Statutory Limits

                   Each original and renewal certificate must include, for the benefit of Apple Bank for Savings, the
                   following:

                   (A) Additional Insured - "Apple Bank for Savings (and Landlord) is (are) included as additional
                   insured(s) on the general liability policy listed herein as respects any and all operations
                   performed or products supplied on its behalf by the Insured, and/or any subsidiaries, affiliates,
                   agents, or representatives of the Insured."

                    (B) Cancellation Clause - "The insurer will not cancel or reduce the insurance afforded under
                    the above policies without first providing 30 days' written notice of such intent, except a 10-day
                    n Dce eaay _be provided when due to non-payment of premium."
4841-3791-2160v.2 011iaU/U3 -UUUU02
                Confidential Information — Information Security and Privacy Controls Required
         Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 6 of 8




                    CERTIFICATE HOLDER:
                    Apple Bank for Savings
                    122 East 42nd Street, 9th floor
                    New York, N.Y. 10168


            8. GRC Liability and Indemnification for Gross Negligence, Willful Misconduct or Violations of
               Law or Regulations by GRC or GRC Agents:This provision is Intended to supplement section 7.
               In the event of the gross negligence, willful misconduct or violations of law or legal regulations
               caused by GRC and GRC Agents in the performance of services under this MSA or an SOW,
               GRC shall forever release, indemnify and hold the Bank, its directors, officers, employees or
               representatives harmless from and against any claim, demand, action, suit, cause of action,
               proceeding, special proceeding, judgments, settlements, costs or expenses (including
               reasonable attorneys' fees and costs) (A) for alleged injuries to persons or property liability
               and for any loss, item of damages, including consequential damages, restitution or other
                orders, legal or regulatory violations, including fines assessed or levied against the Bank or any
                of the aforementioned persons by any regulatory agency or body (herein, "Loss") attributable
                to GRC or GRC Agents, and/or (B) for any such Loss (except for consequential damages)
                similarly incurred or sustained by a third-party, person or entity by reason thereof.
                Notwithstanding the foregoing, the Bank's maximum potential recovery under section 6 or
                this section 8 will be $5 million, and GRC shall have the right to assert and establish at
                mediation or in a court of law the defense of comparative negligence in the event that the
               information security standards and controls employed by the Bank on the computers used at
                its premises by GRC and GRC Agents were the proximate cause of the Loss under this section
            9. Dispute Resolution.
                    (a) Meet and Confer. Prior to commencing an action in a court of competent jurisdiction
                        concerning any dispute arising out of or related to this MSA or applicable SOW (other
                        than for injunctive relief to protect CI), the parties shall promptly meet and confer in
                        good faith to discuss and resolve such dispute.
                     (b) Mediation. If the Parties fail to resolve the dispute at the Meet and Confer stage, the
                         dispute shall (prior to commencing an action in a court of competent jurisdiction) be
                         submitted to mediation before (and pursuant to the commercial dispute rules of) the
                         American Arbitration Association ("AAA") in New York, New York. Costs of any
                         mediation proceeding shall be shared equally by both parties.
            10. Proposal Change Request The scope of all initiatives will be stipulated under each SOW. The
                SOW shall include the specific scope of work that GRC will be engaged to perform. Any changes
                to the scope of work shall be confirmed in writing with the Bank through a written Proposal
                Change Request (PCR) which shall define the scope of change. GRC will not proceed on an
                agreed upon change in scope or additional hours until provided written approval of such by the
                Bank.
            11. Deliverables Any reports issued summarizing the work performed and the results obtained
                 related to a particular SOW are issued specifically for the management, Board of Directors, and
                 s takeholders of the Bank. The Bank agrees that any reports or other materials issued or
                 prepared by GRC will not be used by or circulated, quoted, disclosed, or distributed to, nor will
                 reference to such reports or other materials be made to anyone who is not an employee, a
                 member of management, a member of the Board of Directors of the Bank or to any other
                 third-party without the prior written consent of GRC, which may not be unreasonably
                 withheld. However, the Bank may provide a copy of a GRC report to (i) a regulator with
                 oversight authority over the Bank, if requested by the regulator, or (ii) to the Bank's
                 attorneys. However, the Bank agrees that it will not provide a GRC report to any other service
1.3791-2160v.2 0110703-000002
             Confidential Information — Information Security and Privacy Controls Required
            Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 7 of 8




                   provider for the purpose of their providing services to the Bank relating to the Bank's
                   compliance or other operational programs, without GRC's written approval, which may not be
                   unreasonably withheld, and provided that such service provider comply with the restrictions
                   on disclosures set forth in this paragraph. This MSA shall not create any privity between GRC
                   and any third party. Neither the GRC work product nor the services provided hereunder are
                   intended for the express or implied benefit of any third party.
              12, Assignment GRC may not assign the MSA or any SOW under any circumstances without the
                  previous written consent of the Bank, which may be withheld for any reason.


            IN WITNESS WHEREOF, the undersigned have executed this MSA as of the date set forth above: Apple
             Bank for Savl
             By:
             Name:
             Title:


             GRC Solutions, LIC
             By:
             Name: /frta(.9     c2a46- g• 42
                                           c2"(CA
             Title: PYL4-ri Tt-s        i   c—

                             .Y2
                               ,?Pe?'




4841-3791-2160v.2 0110703-000002
               Confidential Information - Information Security and Privacy Controls Required
            Case 1:20-cv-06985-LTS-SLC Document 42-3 Filed 12/04/20 Page 8 of 8




                                                                              GRC
             Statements of Work

             Projects Completed to Date

              Statement of Work                                        Proposed Date              Signed Date
              BSA/AML Monitoring System - Model Validation                November 13, 2015             January 12, 2016
              BSA/AML & OFAC Risk Assessment                               December 4, 2015             January 12, 2016
              BSA/AML & OFAC Risk Assessment                               February 24, 2017           February 28, 2017

              Projects in Progress

               BSA/AML Transaction Lookback Review                               March 8, 2016             April 13, 2016
               BSA/AML Monitoring System — Model Validation                      May 31, 2017              June 12, 2017
               Information Technology Risk Assessment                             July 24, 2017             July 25, 2017

              Future Projects

               BSA/AML & OFAC Risk Assessment (2017)




4   1-3791-2160v.2 0110703-000002
                Confidential Information — Information Security and Privacy Controls Required
